CONSULTING AGREEMENT





This Consulting Agreement (this “Agreement”) dated as of May 1, 2015 (the
“Effective Date”), is by and between EliteSoft Global Inc., a Delaware
corporation, with offices at Unit A-9-4, Northpoint Office Suite, Mid Valley
City, No. 1, Medan Syed Putra Utara, 59200 Kuala Lumpur, Malaysia (the
“Company”) and Tech Associates Inc (the “Consultant”) with offices at 75
Broadway Street, Suite 202, San Francisco, CA 94111 . 

 

RECITALS





A. The Company desires to retain the Consultant for the term set forth in this
Agreement to assure itself of the services of the Consultant, and the Consultant
is willing to be retained by the Company for the term on the terms and
conditions set forth below. 




B. The Consultant desires to provide the services under this Agreement and
represents that it is qualified to perform such services[1]. 

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties agree as follows:



1. Retention of the Consultant. Subject to the terms and conditions set forth in
this Agreement, the Company hereby retains the Consultant to perform the
services set forth in this Agreement, and the Consultant accepts this retention
on the terms and conditions set forth in this Agreement. 




2. Term. The term of this Agreement shall commence on the Effective Date with an
initial term of 6 months, and thereafter on an ongoing open-ended basis. Either
party shall have the ability to terminate the Agreement after the initial 6
months with a notice provided in writing within 7 days prior to termination. If
the Consultant is terminated anytime before the end of the initial 6 month term,
and unless terminated by means of negative causation or proven misconduct by the
Consultant, the Consultant’s fees shall be accelerated for the initial 6 months
and paid in full. If a non-curable due diligence issue arises from either party,
then both parties shall have the right to terminate the Agreement, if in the
case of the Company, it would not be liable to pay additional compensation
beyond the period that performance on the Agreement had been provided by the
Consultant, or if in the case of the Consultant, it would not be obligated to
continue performance on this Agreement effective as of the date of termination.

 

3. Scope of Work. The services to be performed by the Consultant under this
Agreement (the “Going Public” strategy) shall consist of the following: (a)
General consulting work, corporate business analysis, drafting of the Company's
Asset Assignments, Agreements, Super 8-K, 10-Q, 10-K, 8-K, and Form S-1,
additionally, to help answer SEC (Securities and Exchange Commission) comments
that may arise from the SEC; coordinating auditor changes, corporate identity,
implementing and collaborating with the Company's management to fulfill its goal
to become a publicly-traded entity on OTC BB (Over-the-Counter Bulletin Board)
(b) Introduction to legal counsel, auditors, accountants, 15c211 sponsors,
market maker(s), DTC eligibility (c) Assist in coordination with management in
presentations (d) Evaluation of various financing procedures (e) Participation
in SKYPE calls with management, general business reviews. Additionally, the
Company has been given notice by the Consultant through this Agreement that the
Consultant is not a licensed attorney and that certain items such as a legal
letter must be obtained by a securities attorney prior to submitting on Form
S-1, as required by the US Securities and Exchange Commission. Furthermore, that
the Company may not fully rely on Consultant for legal advice with respect to
its "going public" strategy. All work performed is being performed on a "best
efforts" basis and that no guarantees or warranties are given or expressed
within this Agreement.

 

[1] Additionally, the Company has been given notice by the Consultant through
this Agreement that the Consultant is not a licensed attorney and that certain
items such as a legal letter must be obtained by a securities attorney prior to
submitting on Form S-1, as required by the US Securities and Exchange
Commission. Furthermore, that the Company may not fully rely on Consultant for
legal advice with respect to its "going public" strategy.

 



1 

 

 

4. Compensation, Payment and Timing. In consideration of the Work, the Company
shall compensate Consultant as follows: Compensation for the Work shall be:
$2,000 (Two Thousand Dollars) per month to be paid by wire transfer by the first
of each month and 250,000 shares of restricted common stock with piggy-back
registration rights on any registration statement, to be issued on October 1,
2015.

 

5. Independent Contractor. The Consultant agrees to perform his services
hereunder as an independent contractor and not as an employee of the Company,
its subsidiaries or affiliates.

 

6. Modifications. No amendment or modification to this Agreement shall be
effective unless made in writing. 

7. Assignment. This Agreement and all of the Consultant’s rights, duties and
obligations under this Agreement are personal in nature and shall not be
subcontracted, assigned, delegated or otherwise disposed of by the Consultant
without the prior written consent of the Company. 

8. Notice. All notices required under this Agreement shall be deemed given when
sent by overnight courier or registered or certified mail, or when sent by
telecopy, telegraph or other graphic, electronic means and confirmed by
overnight courier or registered or certified mail addressed to the address set
forth in the preamble to this Agreement. Either party shall have the right to
change the address or name of the person to whom such notices are to be
delivered by notice to the other party. 

9. Law and Venue. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of California without regard
to conflicts of law provisions. Any litigation between the parties shall be
conducted in the state or federal courts of the State of California. 

10. Governing Law. This Agreement shall be interpreted and governed in
accordance with the law of the State of California. In the event that litigation
results or arise out of this Agreement or the performance thereof, the parties
agree that the prevailing party is entitled to reimbursement by the
non-prevailing party of reasonable attorney’s fee, costs, expenses, in addition
to any other relief to which the prevailing party may be entitled.

11. Headings. The headings in this Agreement are provided for convenience of
reference only and shall not affect the construction of the text of this
Agreement. 

12. Non-Waiver. No waiver of any provision of this Agreement shall be deemed to
be nor shall constitute a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver. 

13. Cumulative Remedies. All rights and remedies of the parties under this
Agreement shall be cumulative, and the exercise of any one right or remedy shall
not bar the exercise of any other right or remedy. 

14. Severability. If any provision of this Agreement shall be held or deemed to
be invalid, inoperative or unenforceable, such circumstances shall not affect
the validity of any other provision of this Agreement. 

15. Survival. The obligations of the parties hereunder which by their nature
survive the termination of this Agreement and/or the completion of the Work
hereunder, shall survive and inure to the benefit of the parties.

2 

 

Those provisions of this Agreement which provide for the limitation of or
protection against liability shall apply to the full extent permitted by law and
shall survive termination of this Agreement and/or completion of the Work. 

16. Complete Agreement. This Agreement constitutes the entire and final
agreement and supersedes all prior and contemporaneous agreements,
representations, warranties and understandings of the parties, whether oral,
written or implied with respect to the subject matter hereof. The inclusion of
this provision has been a material inducement for each of the parties to enter
into this Agreement. 

17. Publicity. The Consultant shall not make any public disclosures regarding
the Company, its subsidiaries or affiliates or the project for which he is
performing the Work without the prior approval of the Company. 

 

The parties have executed this Agreement effective as of the day and year first
above written.

EliteSoft Global Inc. (Company)



By: /s/ Swee Seong "Eugene" Wong

Swee Seong "Eugene" Wong

Chief Executive Officer (Principal Executive Officer) and Chairman of the Board
of Directors

  

Tech Associates Inc. (Consultant)

By: /s/ Richard Chiang

Richard Chiang

President & Managing Member

 

 

 



3 

 

 